DETAILED ACTION
This Office Action is in response to the Application filed March 24, 2020.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 73-85, drawn to a transistor.
Group II, claims 86 and 87, drawn to an integrated circuit.
Group III, claims 88-92, drawn to a method of manufacturing an integrated circuit.

This application further contains the following species which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
If Applicants elect one of Group I-III claims, species are:
Species 1, drawn to an embodiment shown in Fig. 1 of current application.
Species 2, drawn to an embodiment shown in Fig. 10 of current application.
Species 3, drawn to an embodiment shown in Fig. 11 of current application.
Species 4, drawn to an embodiment shown in Fig. 15 of current application.
Species 5, drawn to an embodiment shown in Fig. 16 of current application.
Species 6, drawn to an embodiment shown in Fig. 20 of current application.

Species 8, drawn to an embodiment shown in Fig. 22 of current application.

If Applicants elect one of Group II-III claims, subspecies are:
Subspecies I, drawn to an embodiment shown in Fig. 28 of current application.
Subspecies II, drawn to an embodiment shown in Fig. 29 of current application.
Subspecies III, drawn to an embodiment shown in Fig. 30 of current application.

The inventions listed as Groups I-III, Species 1-8, subspecies I-III listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the common features as set forth in claim 73 do not show an inventive concept over the prior art as evidenced by Fig. 1A of Matsuda (US 10,541,322), because the oxide layer 16a can be formed of Ga2O3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J.K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
                                                                                                                                                                                                   September 13, 2021